Notice of Pre-AIA  or AIA  Status
                The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 1/21/2022 has been entered. Amended Claims 1, 14-16, 18, 20 and 21 have been noted. The amendment has overcome the drawing objection and 112(b) rejection previously set forth - the drawing objection and 112(b) rejection previously set forth have been withdrawn accordingly. Claims 1-21 are currently pending. 

Claim Interpretation
                The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a mixing device or by a plurality of mixing devices” (Claim 20)
“means to provide a mixture comprising at least two different salts” (Claim 21)
“covering means to cover during an outage of the recovery boiler an emptied furnace floor by a layer formed of the mixture comprising the at least two different salts” (Claim 21)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a mixing device or by a plurality of mixing devices” (from Claim 20) is being interpreted as: a propeller or an ejector (or a plurality of propellers and/or ejectors)
“means to provide a mixture comprising at least two different salts” (from Claim 21) is being interpreted as: The specification fails to disclose what structure the claimed “means” comprises or does not comprise (which warrants a 112(b) rejection for Claim 21 as is presented below in this Office Action). For the purpose of expediting prosecution, “means to provide a mixture comprising at least two different salts” will be interpreted as any elements or combination of elements that is capable of providing a mixture comprising at least two different salts.
“covering means to cover during an outage of the recovery boiler an emptied furnace floor by a layer formed of the mixture comprising the at least two different salts” (from Claim 21) is being interpreted as: means that comprises a pump and a pipe

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
                The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 now recites the limitation “means to provide a mixture comprising at least two different salts” which has invoked 112(f) (as is presented above in this Office Action). However, the specification fails to disclose what structure the claimed “means” comprises or does not comprise. Thus, it is unclear what structure is required by the claim. Furthermore, Claim 21 establishes “a furnace floor” in line 3 and proceeds to establish “an emptied furnace floor” in line 6. It is unclear if two distinct furnace floors are being claimed or if the same furnace floor is being referred to in each of lines 3 and 6. The metes and bounds of Claim 21 are consequently unclear.  

Claim Rejections - 35 USC § 103
                The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hochmuth (US 2,789,881) in view of Eckert et al. (US 2017/0089569 A1) (hereinafter “Eckert”). 
	Regarding Claim 1, Hochmuth teaches a method for protecting a furnace floor of a black liquor recovery boiler (10) (see Fig. 1), comprising: 	
	providing a mixture (hot liquid “smelt” before it is cooled into a solid “first body of smelt”) comprising at least two different salts (“sodium carbonate” and “sodium sulphide”) (see at least Col. 2 lines 29-54 and Figs. 5); and 
	covering an emptied furnace floor (floor comprising “floor tubes 28” that is “empty” before it is covered with layer (50)) (see at least Col. 2 lines 29-54, Col. 4 lines 19-50 and Fig. 5) by a layer (50) formed of the mixture comprising at least two different salts (see at least Col. 2 lines 29-54, Col. 4 lines 19-50 and Fig. 5), wherein the covering step is performed during an outage of the recovery boiler (Hochmuth teaches, during a “shut-down” (which is an outage of the recovery boiler), that “solidification” of liquid layer (46) occurs which creates layer (50) - see at least Col. 5 lines 14-18 and Fig. 2).
	Hochmuth fails to explicitly teach that the mixture has a melting point lower than respective melting points of the at least two different salts. However, configuring a mixture in this fashion is well known in the art. 
	Eckert discloses a relatable furnace (“furnace” (6)) that is used to heat an alloy mixture that comprises salts (see at least [0065], [0100], [0125] and Fig. 1). Eckert teaches that by mixing together each component of the mixture “it is possible to achieve melting point depression of the alloy compared to the respective metals and of the metal salts formed, such that the process can be conducted at lower temperatures and hence in a gentler manner in respect of the apparatus, and the use of highly refractory materials in the apparatus can be reduced or avoided” (see at least [0063]). Thus, lower temperatures are required to melt the mixture of materials than would be required to melt either of the materials individually (see at least [0063] and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have configured the existing mixture to achieve “melting point depression” based on the teachings of Eckert. Doing so would have enabled the mixture to be melted “at lower temperatures and hence in a gentler manner” than would be required to melt the components of the mixture individually. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2, Hochmuth also teaches that the mixture comprises at least one sodium salt (the mixture comprises both “sodium carbonate” and “sodium sulphide” which are both sodium salts) (see at least Col. 2 lines 48-52). 

	Regarding Claim 3, Hochmuth and Eckert teach the method of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that the mixture comprises at least one sulfate. However, merely using a sulfate within the mixture would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

                It is apparent from Applicant’s specification that using a sulfate within the mixture as opposed to not using a sulfate within the mixture is not critical to the invention and does not serve any advantage, particular purpose, or solve a stated problem since the specification discloses that “the material forming the protective layer comprises at least two different salts.  A various set of salt components and mixtures may be applied and the proportions of different salt components in the mixture depend of the mixture used” (Par [0083]) and goes on to list several different salt compounds and indicates that they can all be used interchangeably (Par [0084]). Moreover, the specification fails to provide any advantage of specifically using a sulfate within the mixture. Thus, it is apparent that specifically configuring the mixture to comprise a sulfate as opposed to any other suitable compound does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the specification discloses that the mixture can alternatively comprise sodium carbonate and sodium sulphide and even claims these variations (Claims 6, 7) and the prior art of Hochmuth teaches that the mixture comprises “sodium carbonate” and “sodium sulphide” (see at least Col. 2 lines 48-52 and the rejection for Claim 1). Thus, the prior art would have performed equally as well as the claimed invention since the prior art teaches of an acceptable mixture alternative disclosed by the specification. One of ordinary skill in the art would have been readily able to reconfigure the composition of the mixture depending on material availability and/or need. 
                Therefore, it would have been prima facie obvious to modify the method of Hochmuth and Eckert by configuring the mixture to comprise at least one sulfate since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed in Claim 3.    

	Regarding Claim 4, Hochmuth also teaches that the mixture comprises at least one carbonate (“sodium carbonate”) (see at least Col. 2 lines 48-52).

	Regarding Claim 5, Hochmuth and Eckert teach the method of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that the mixture comprises sodium sulfate. However, merely using sodium sulfate within the mixture would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

                It is apparent from Applicant’s specification that using sodium sulfate within the mixture as opposed to not using sodium sulfate within the mixture is not critical to the invention and does not serve any advantage, particular purpose, or solve a stated problem since the specification discloses that “the material forming the protective layer comprises at least two different salts.  A various set of salt components and mixtures may be applied and the proportions of different salt components in the mixture depend of the mixture used” (Par [0083]) and goes on to list several different salt compounds and indicates that they can all be used interchangeably (Par [0084]). Moreover, the specification fails to provide any advantage of specifically using sodium sulfate within the mixture.  Thus, it is apparent that specifically configuring the mixture to comprise sodium sulfate as opposed to any other suitable compound does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the specification discloses that the mixture can alternatively comprise sodium carbonate and sodium sulphide and even claims these variations (Claims 6, 7) and the prior art of Hochmuth teaches that the mixture comprises “sodium carbonate” and “sodium sulphide” (see at least Col. 2 lines 48-52 and the rejection for Claim 1). Thus, the prior art would have performed equally as well as the claimed invention since the prior art teaches of an acceptable mixture alternative disclosed by the specification. One of ordinary skill in the art would have been readily able to reconfigure the composition of the mixture depending on material availability and/or need.
                Therefore, it would have been prima facie obvious to modify the method of Hochmuth and Eckert by configuring the mixture to comprise sodium sulfate since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed in Claim 5.     

	Regarding Claim 6, Hochmuth also teaches that the mixture comprises sodium carbonate (“sodium carbonate”) (see at least Col. 2 lines 48-52).

	Regarding Claim 7, Hochmuth also teaches that the mixture comprises sodium sulfide (“sodium sulfide”) (see at least Col. 2 lines 48-52).

	Regarding Claim 8, Hochmuth and Eckert teach the method of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that the mixture comprises sodium chloride. However, merely using sodium chloride within the mixture would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

                It is apparent from Applicant’s specification that using sodium chloride within the mixture as opposed to not using sodium chloride within the mixture is not critical to the invention and does not serve any advantage, particular purpose, or solve a stated problem since the specification discloses that “the material forming the protective layer comprises at least two different salts.  A various set of salt components and mixtures may be applied and the proportions of different salt components in the mixture depend of the mixture used” (Par [0083]) and goes on to list several different salt compounds and indicates that they can all be used interchangeably (Par [0084]). Moreover, the specification fails to provide any advantage of specifically using sodium chloride within the mixture.  Thus, it is apparent that specifically configuring the mixture to comprise sodium chloride as opposed to any other suitable compound does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the specification discloses that the mixture can alternatively comprise sodium carbonate and sodium sulphide and even claims these variations (Claims 6, 7) and the prior art of Hochmuth teaches that the mixture comprises “sodium carbonate” and “sodium sulphide” (see at least Col. 2 lines 48-52 and the rejection for Claim 1). Thus, the prior art would have performed equally as well as the claimed invention since the prior art teaches of an acceptable mixture alternative disclosed by the specification. One of ordinary skill in the art would have been readily able to reconfigure the composition of the mixture depending on material availability and/or need.  
                Therefore, it would have been prima facie obvious to modify the method of Hochmuth and Eckert by configuring the mixture to comprise sodium chloride since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed in Claim 8.    

	Regarding Claim 9, Hochmuth also teaches that the mixture consists of two or three different salts, each salt being a sodium salt (It is disclosed that the smelt “consists of sodium carbonate and sodium sulphide” which are both sodium salts (see Col. 2 lines 48-52) - Hochmuth accordingly meets this limitation as claimed). 

	Regarding Claim 10, Hochmuth and Eckert teach the method of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that the mixture comprises at least one potassium salt. However, merely using at least one potassium salt within the mixture would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

                It is apparent from Applicant’s specification that using at least one potassium salt within the mixture as opposed to not using at least one potassium salt within the mixture is not critical to the invention and does not serve any advantage, particular purpose, or solve a stated problem since the specification discloses that “the material forming the protective layer comprises at least two different salts.  A various set of salt components and mixtures may be applied and the proportions of different salt components in the mixture depend of the mixture used” (Par [0083]) and goes on to list several different salt compounds and indicates that they can all be used interchangeably (Par [0084]). Moreover, the specification fails to provide any advantage of specifically using at least one potassium salt within the mixture.  Thus, it is apparent that specifically configuring the mixture to comprise at least one potassium salt as opposed to any other suitable compound does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the specification discloses that the mixture can alternatively comprise sodium carbonate and sodium sulphide and even claims these variations (Claims 6, 7) and the prior art of Hochmuth teaches that the mixture comprises “sodium carbonate” and “sodium sulphide” (see at least Col. 2 lines 48-52 and the rejection for Claim 1). Thus, the prior art would have performed equally as well as the claimed invention since the prior art teaches of an acceptable mixture alternative disclosed by the specification. One of ordinary skill in the art would have been readily able to reconfigure the composition of the mixture depending on material availability and/or need.  
                Therefore, it would have been prima facie obvious to modify the method of Hochmuth and Eckert by configuring the mixture to comprise at least one potassium salt since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed in Claim 10.     

	Regarding Claim 11, Hochmuth also teaches that the mixture comprises at least two salts selected from the group of sodium carbonate, sodium sulfate, sodium sulfide, sodium chloride, potassium carbonate, and potassium sulfate (“sodium carbonate” and “sodium sulphide”) (see at least Col. 2 lines 48-52).

	Regarding Claim 12, Hochmuth also teaches that the mole fraction of said at least two salts selected from the group in the mixture is more than 90% (It is disclosed that the smelt “consists of sodium carbonate and sodium sulphide” which are both salts selected from the group (see Col. 2 lines 48-52 and the rejection for Claim 11) - since the smelt mixture “consists” of these salts and both salts effectively make up 100% of the mixture, it necessarily follows that their mole fraction within the mixture is more than 90%. Hochmuth accordingly meets this limitation as claimed).

	Regarding Claim 13, Hochmuth also teaches that the provided mixture has a melting point lower than or equal to 850 °C (Hochmuth teaches that the mixture (“smelt”) may be in a liquid state at “1500 °F” (see at least Col. 4 lines 63-69) which is approximately 816 °C; the mixture accordingly has a melting point lower than or equal to 850 °C as claimed.). 

	Regarding Claim 14, Hochmuth also teaches that covering the emptied furnace floor by the protective layer (50) is performed by covering the emptied furnace floor by said mixture by flowing the mixture onto the emptied furnace floor (Hochmuth teaches that the smelt mixture “slowly collects at the bottom of the furnace” (see at least Col. 2 lines 43-54). Slowly collecting molten smelt mixture on the floor at the bottom portion of the furnace from an upper portion of the furnace constitutes fluid flow. Hochmuth accordingly teaches of “flowing the mixture onto the emptied furnace floor” as claimed.). 

	Regarding Claim 18, Hochmuth also teaches of forming a salt lake from the mixture (lake of molten “smelt”, before it cools into hardened layer (50), that fills the space directly over floor tubes (28)) (see Col. 4 lines 19-50) onto the emptied furnace floor extending over the emptied furnace floor from side to side during the outage of the recovery boiler outage (as is the case when “remelting of the retained smelt” occurs as the furnace is about to transition out of a “shut-down”) (see at least Col. 4 lines 19-50, Col. 5 lines 14-18 and Fig. 2).

	Regarding Claim 19, Hochmuth also teaches of allowing the mixture to precipitate (since “evaporation” of moisture occurs such that only solids are precipitated) (see at least Col. 2 lines 43-54) thereby forming a protective layer (top most layer of (50)) to protect floor tubes of the furnace from direct exposure of black liquor and flame impingement (see at least Col. 2 lines 29-54, Col. 4 lines 19-50 and Fig. 5).

5.	Claims 15-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hochmuth and Eckert further in view of Richter (US 1,689,534). 
	Regarding Claim 15, Hochmuth and Eckert teach the method of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach of pumping the mixture onto the furnace floor from the outside of the furnace.
	Richter discloses a relatable cyclic process for the manufacture of kraft pulp and of a system for using the same (see Fig. 1). Richter teaches of collecting a smelt mixture from a furnace (18), mixing it with “water” to form an aqueous solution in tank (18a) (see at least pg. 3 lines 20-34 and Fig. 1), and then recycling the smelt mixture as desired by pumping it back onto a floor of the furnace from outside of the furnace (after further processing) via at least pumps (22) and (33) and pipe (17) (see at least Pg. 3, lines 93-120 and Fig. 1). Richter teaches that it is advantageous to be able to recycle the mixture and pump the mixture onto the floor of the furnace when desired in this fashion because it enables saving of material and the ability to further process the mixture (e.g. by filtering it) before it is pumped back onto the furnace floor (see at least Pg. 3, lines 85-120 and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Hochmuth and Eckert by collecting a smelt mixture from the furnace, mixing it with water to form an aqueous solution in a tank, filtering/processing that solution and then recycling the mixture by pumping it back onto the floor of the furnace as desired from outside of the furnace via pumps and connecting pipes as taught by Richter. Doing so would have enabled recycling of material, the ability to further process the mixture (e.g. by filtering it) and the ability to pump the mixture onto the furnace floor when desired. Note that such modification would have necessarily resulted in a method step of pumping the mixture onto the furnace floor from the outside of the furnace as claimed. 

	Regarding Claim 16, Hochmuth and Eckert teach the method of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach of forming the mixture in connection with pumping the mixture onto the furnace floor.
	Richter discloses a relatable cyclic process for the manufacture of kraft pulp and of a system for using the same (see Fig. 1). Richter teaches of collecting a smelt mixture from a furnace (18), mixing it with “water” to form an aqueous solution in tank (18a) (see at least pg. 3 lines 20-34 and Fig. 1), and then pumping the solution as desired back onto a floor of the furnace from outside of the furnace (after further processing) via at least pumps (22) and (33) and pipe (17) where the new mixture for the furnace is ultimately formed (see at least Pg. 3, lines 93-120 and Fig. 1). Richter teaches that it is advantageous to be able to recycle the mixture and pump the mixture onto the floor of the furnace when desired in this fashion because it enables saving of material and the ability to further process the mixture (e.g. by filtering it) before it is pumped back onto the furnace floor (see at least Pg. 3, lines 85-120 and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Hochmuth and Eckert by collecting a smelt mixture from the furnace, mixing it with water to form an aqueous solution in a tank, filtering/processing that solution and then recycling the solution by pumping it back onto the floor of the furnace as desired from outside of the furnace via pumps and connecting pipes as taught by Richter. Doing so would have enabled recycling of material, the ability to further process the old mixture (e.g. by filtering it) and the ability to pump resulting solution onto the furnace floor when desired to form a new mixture. Note that such modification would have necessarily resulted in a method step of forming the mixture in connection with pumping the mixture onto the furnace floor as claimed.

	Regarding Claim 17, Hochmuth and Eckert teach the method of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach of providing the mixture as an aqueous solution.
	Richter discloses a relatable cyclic process for the manufacture of kraft pulp and of a system for using the same (see Fig. 1). Richter teaches of collecting a smelt mixture from a furnace (18), mixing it with “water” to form an aqueous solution in tank (18a) (see at least pg. 3 lines 20-34 and Fig. 1), and then pumping the solution as desired back onto a floor of the furnace from outside of the furnace (after further processing) via at least pumps (22) and (33) and pipe (17) where the new mixture for the furnace is ultimately formed (see at least Pg. 3, lines 93-120 and Fig. 1). Richter teaches that it is advantageous to be able to recycle the mixture, create an aqueous solution from that mixture and then pump the created aqueous solution onto the floor of the furnace when desired in this fashion because it enables saving of material and the ability to further process the mixture (e.g. by filtering it) before it is pumped back onto the furnace floor (see at least Pg. 3, lines 85-120 and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Hochmuth and Eckert by collecting a smelt mixture from the furnace, mixing it with water to form an aqueous solution in a tank, filtering/processing that solution and then recycling the solution by pumping it back onto the floor of the furnace as desired from outside of the furnace via pumps and connecting pipes as taught by Richter. Doing so would have enabled recycling of material, the ability to further process the old mixture (e.g. by filtering it) and the ability to pump resulting solution onto the furnace floor when desired to form a new mixture. Note that such modification would have necessarily resulted in a method step of providing the mixture as an aqueous solution as claimed. 

	Regarding Claim 20, Hochmuth and Eckert teach the method of Claim 1 (see the rejection for Claim 1) including feeding the at least two different salts onto the furnace floor (“sodium carbonate” and “sodium sulphide” which are both salts) (see at least Col. 2 lines 48-52 and the rejection for Claim 1) but fail to explicitly teach of mixing the at least two different salts with water on the emptied furnace floor by a mixing device or by a plurality of mixing devices. Note that in light of the invocation of 112(f) (as presented above in this Office Action) the limitation “a mixing device or by a plurality of mixing devices” (from Claim 20) is being interpreted as: a propeller or an ejector (or a plurality of propellers and/or ejectors).
	Richter discloses a relatable cyclic process for the manufacture of kraft pulp and of a system for using the same (see Fig. 1). Richter teaches of collecting a smelt mixture from a furnace (18), mixing it with “water” to form an aqueous solution in tank (18a) (see at least pg. 3 lines 20-34 and Fig. 1), and then pumping the solution as desired (via at least pumps (22) and (33)) back onto a floor of the furnace through ejector pipe (17) which effectively splashes the solution out onto the furnace floor thereby mixing it (see at least Pg. 3 lines 20-30, Pg. 3 lines 93-120 and observe the directional flow arrow ejecting out of pipe (17) in Fig. 1). Richter teaches that it is advantageous to be able to recycle the mixture, create an aqueous solution from that mixture and then pump the created aqueous solution onto the floor of the furnace when desired in this fashion because it enables saving of material and the ability to further process the mixture (e.g. by filtering it) before it is pumped back onto the furnace floor (see at least Pg. 3, lines 85-120 and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Hochmuth and Eckert by collecting a smelt mixture from the furnace, mixing it with water to form an aqueous solution in a tank, filtering/processing that solution and then recycling the solution by pumping it back onto the floor of the furnace as desired via an ejector pipe as taught by Richter. Doing so would have enabled recycling of material, the ability to further process the old mixture (e.g. by filtering it) and the ability to pump resulting solution onto the furnace floor when desired to form a newly mixed mixture. Note that such modification would have necessarily resulted in a method step of mixing the at least two different salts with water on the emptied furnace floor by a mixing device or by a plurality of mixing devices as claimed. 

	Regarding Claim 21, to the extent that Claim 21 is understood in light of the 112(b) rejection set forth in this Office Action, Hochmuth teaches of a black liquor recovery boiler (Fig. 1) comprising: 
	a furnace (10) having a furnace floor (floor comprising “floor tubes 28” that is “empty” before it is covered with layer (50)) (see at least Col. 2 lines 29-54, Col. 4 lines 19-50 and Fig. 5); and
	providing means (16) to provide a mixture (hot liquid “smelt” before it is cooled into a solid “first body of smelt”) comprising at least two different salts (“sodium carbonate” and “sodium sulphide”) (see at least Col. 2 lines 29-54 and Figs. 5). Hochmuth also teaches of covering during an outage of the recovery boiler (“shut-down”) (see at least Col. 5 lines 14-18) the emptied furnace floor by a layer (50) formed of the mixture comprising the at least two different salts for protecting the furnace floor (see at least Col. 2 lines 29-54, Col. 4 lines 19-50, Col. 5 lines 14-18 and Fig. 5).
	Hochmuth fails to explicitly teach that the mixture has a melting point lower than respective melting points of the at least two different salts. However, configuring a mixture in this fashion is well known in the art. 
	Eckert discloses a relatable furnace (“furnace” (6)) that is used to heat an alloy mixture that comprises salts (see at least [0065], [0100], [0125] and Fig. 1). Eckert teaches that by mixing together each component of the mixture “it is possible to achieve melting point depression of the alloy compared to the respective metals and of the metal salts formed, such that the process can be conducted at lower temperatures and hence in a gentler manner in respect of the apparatus, and the use of highly refractory materials in the apparatus can be reduced or avoided” (see at least [0063]). Thus, lower temperatures are required to melt the mixture of materials than would be required to melt either of the materials individually (see at least [0063] and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have configured the existing mixture to achieve “melting point depression” based on the teachings of Eckert. Doing so would have enabled the mixture to be melted “at lower temperatures and hence in a gentler manner” than would be required to melt the components of the mixture individually. Note that such modification would have necessarily resulted in the mixture having a melting point lower than respective melting points of the at least two different salts as claimed. 
	Furthermore, Hochmuth fails to explicitly teach of covering means for covering the furnace floor that comprises a pump and pipe. However, such configuration is well known in the art.  
	Richter discloses a relatable cyclic process for the manufacture of kraft pulp and of a system for using the same (see Fig. 1). Richter teaches of a covering means apparatus (apparatus comprising elements (18a), (22), (33), (17) and the connecting elements as shown in Fig. 1) for collecting a smelt mixture from a furnace (18), mixing it with “water” to form an aqueous solution in tank (18a) (see at least pg. 3 lines 20-34 and Fig. 1), and then recycling the smelt mixture as desired by pumping it back onto and covering a floor of the furnace from outside of the furnace (after further processing) via at least pumps (22) and (33) and pipe (17) (see at least Pg. 3, lines 93-120 and Fig. 1). Richter teaches that it is advantageous to be able to recycle the mixture and pump the mixture onto the floor of the furnace when desired in this fashion because it enables saving of material and the ability to further process the mixture (e.g. by filtering it) before it is pumped back onto the furnace floor (see at least Pg. 3, lines 85-120 and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the apparatus taught by Hochmuth and Eckert by configuring it to include covering means for covering the furnace floor that comprises a pump and pipe as taught by Richter. Doing so would have enabled recycling of material, the ability to further process the mixture (e.g. by filtering it) and the ability to pump the mixture onto the furnace floor when desired. Note that such modification would have necessarily resulted in the apparatus as claimed in Claim 21.  

Response to Arguments
6.	The arguments filed 1/21/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 
	It is recommended that Applicant further amend the claims to include additional structural features and/or limitations to endeavor to overcome the prior art of record. 




Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gustin (US 1,961,351) and Paju (US 5,478,440) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        4/22/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762